Title: To George Washington from Timothy Pickering, 15 February 1782
From: Pickering, Timothy
To: Washington, George


                  
                     Philadelphia Feby 15. 1782.
                  
                  An Estimate of public horses on hand in the states named below, and in the main army:
                  In Massachusetts60Connecticut60New York130New Jersey80Pensylvania120Waggon Horses450Riding horses in the hands of officersof all ranks in the line & staff, at least 50500
                  
                  About three quarters of that number are put out to be wintered; and probably four hundred out of the five hundred may be fit for the service of teams at the opening of the campaign.  Whether any, and how many, horses might be purchased, will depend on the regulation that shall be made as to the species of teams that shall be assigned for the officers baggage.  When I made an estimate of ox teams to be purchased, I had it in contemplation to propose that all the close waggons for officers baggage (as well those of regiments as general & staff officers) should be drawn by horses: but in this case I find it will be necessary to purchase about 400 horses, which at twenty pounds each (& this is the lowest price at which they can be rated) would amount to eight thousand pounds, or 
                  
                  21,3331/3dollars400 oxen at 65 dollars a yokewill cost13,000The difference:8,3331/3dollars.

                  As there will be inlisted waggoners to take care of the horses, and a regular supply of forage, fewer losses than formerly will happen from carelessness, starving and abuse: but still more than among ox-teams: for these will subsist on grass, without grain—are not apt to stray like horses cannot be abused by riding—and are in little danger of being stolen.
                  Officers in general are most fond of horse teams for their own baggage; and the plan of the department supposes that such will be furnished: but at that time ox-teams were not thought of.
                  By the plan, only one four horse waggon is allowed to a major or brigadier general: but this allowance is inadequate to their wants; & few have been contented with it.  Perhaps a two horse open waggon, in addition to the covered one, might accommodate them.  Such a light, open waggon would carry all their bulky articles; and when the army is encamped, will be exceedingly convenient for transporting their wood, forage and provisions.  On a march a linen cover might be thrown over it to preserve the baggage.
                  Brigade Majors are intitled each to a two–horse waggon.  When this regulation was made, they were of the rank of field officers: at present they are captains and subalterns.
                  On the following page is an estimate of the waggons to which the officers with the main army are either intitled, or which seem proper for their accommodation.
                  An Estimate of Officers baggage waggons with the main army for the campaign 1782.4-horse close-covered waggons2-horse ditto or tumbrils4-horse linen covered waggons2-horse dittoFor the Commander in Chief, family & guard8-61Quarter-Master Genl Deputy, & family2--1Commissary genl of forage1---Waggon-master-general1---Deputy paymaster general1---Director General of the Hospitals1---Chief Physician to the army-1--Surgeons of the general hospital attending the army-1--& their medicines and dressing-1--Judge Advocate-1--Commissary of Prisoners-1--Field Post Master-1--Clothier-General1---Field Commissary of Military Stores-1--Inspector General & his family2--1Adjutant Genl & family2--14 Inspectors-4--8 Brigade Inspectors-8--6 Major-Generals6--66 Brigadier Generals6--6Officers of 22 regts of infantry (State Lines)66---do Officers of 1 do do regts of infantry (Hazens)3---do Officers of 1 do regts of Light Infantry3---do Officers of 2 do regts of Artillery6---do Officers of 1 do regts of Cavalry & their dragoons3 -5-do Officers of the corps of Engineers, sappers and miners 2 - --Total number of carriages114191116 4 2 4 2Number of horses necessary for the teams above enumerated 456 38 44 32Total 570
                  What number and kinds of carriages shall be allowed of those mentioned in the foregoing estimate, and with what teams they shall be drawn, I beg leave to submit to the determination of the Commander in Chief.
                  General Knox’s estimate of horses for the artillery is as follows, viz.
                  30pieces of various sizes, averaged at 4 horses each12030tumbrils for the above, each 3 horses902travelling forges for the park, 4 horses86Amunition waggons for the brigades, 4 horses 24242Brought over 570Total number of draught horses812
                  The number of horses with the army is so small compared with their number at the time the Horse–Yard was fixed, that such a seperate establishment now seem hardly necessary.  By committing the teams to inlisted waggoners, it is to be hoped they will be preserved: if course there will be but few worn-down horses to be sent to the yard, & few recruits received to be distributed from thence.  The care of the yard may therefore be committed to the waggon master general.
                  It has been customary to have a superintendant of the roads, to direct the necessary repairs: The good condition of the roads particularly concerns the waggon master general; and to him the direction of the repairs may be left.
                  The waggon master general will be able to perform these two services without difficulty.  To answer extra calls he must have spare teams, with two or three spare conductors.  As there will be between four and five hundred teams with the army, a number of supernumerary drivers must be provided, at the rate of at least one to every fifteen teams: otherwise sickness and accidents will occasion frequent demands of drivers from the line.  These supernumerary drivers, with the two or three conductors, overseen continually by the waggon master general, will be sufficient to take care of all public horses & oxen received at the yard, and to make all the ordinary repairs of the roads.  If any drivers attached to teams fall sick, they may resort to the waggon master general, who will have them properly taken care of, and supply their places from the supernumeraries.
                  In the year 77, & since, the inferiour staff of the army very commonly rode public horses; and for two or three years past, officers of every rank have done the same.  By this practice the states have sustained many losses.  Could officer intitled to ride be furnished with so much pay as would enable them to purchase their horses, the mischief would be remedied.  If this cannot be done, I conceive it would be eligible to convey the property in public horses to the officers possessed of them, & to whom they are necessary; their value, at our appraisement, to be charged to the account of their pay; and no officer, in the line or staff, considered as intitled to a public riding horse gratis. At present, besides the mischief above mentioned, this manner of using public horses produces great inequalities among officers having equal rights.  They who purchase their own horses lose the benefit of retaining the purchase money for other uses, & run all the common risques attending horses in the army.  From these inconveniencies the others are exempted.
                  These arrangements are in like manner submitted to the consideration and correction of the Commander in Chief.
                  
                     Tim: Pickering
                     Q.M.G.
                  
               